On Application for Rehearing
PER CURIAM:
In the judgment which we rendered on rehearing we inadvertently decreed that the awards made to plaintiff, Dwayne Murphy, and to intervenor, State Farm Fire & Casualty Company, were “with legal interest at the rate of 5% per annum from date of judicial demand until paid.” We hereby correct or amend that judgment to decree that the awards made to each of said parties is “with legal interest thereon from date of judicial demand until paid.”
The applications for rehearing filed by Dwayne Murphy and by State Farm Fire & Casualty Company are denied.